         Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 1 of 19




 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK

 COUNCIL OF CHURCHES HOUSING                                       COMPLAINT
 DEVELOPMENT FUND COMPANY, INC.

                             Plaintiff,

 V.                                                                Civil Action No.:

 ARLINGTON HOUSING CORPORATION, and
 BATAVIA INVESTORS, LTD.,

                           Defendants.




             Plaintiff, complaining by its attorneys, McConville, Considine, Cooman & Morin, P.C.,

states the following:

                                          INTRODUCTION

        1.        This is an action for breach ofcontract and for declaratoryjudgment commenced

by plaintiff, the general partner, against the defendant limited partners of a limited partnership.

The objective of the limited partnership is to own and operate a 224-unit affordable housing

apartment project in Batavia, New York. The limited partners have sought to remove plaintiffas

the general partner so that they can take over direction and control ofthe limited partnership, and

the management ofthe apartment project in order to turn it into an apartment project with market-

rate rents. There is no cause for removal ofplaintiffas the general partner, and no right or authority

vested in the limited partners to do so. The actions of the limited partners have and will cause

financial injury to plaintiffand dislocation ofthe low-income residents ofthe apartment project.

Plaintiff seeks equitable and other reliefagainst defendants.




 COMPLAINT
            Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 2 of 19




       2.         The following table ofcontents for this Complaint is provided as a convenience to

the Court and the parties.

                                                                                                                                  PAGE

I.     JURISDICTION AND VENUE

II.    PARTIES

III.   FACTS.......................................................................................................................4

       A. ESTABLISHMENT AND FUNDING OF THE AFFORDABLE HOUSING PROJECT............4

       B. THE PARTNERSHIP AGREEMENT ...........................................................................5

       C. THE1981 AMENDMENT TO THE PARTNERSHIP AGREEMENT.

       D. THE 1982 AMENDMENT TO THE PARTNERSHIP AGREEMENT.

       E. THE 2004 AMENDMENT TO THE PARTNERSHIP AGREEMENT.................................8

       F.     SATISFACTION OF THE LOAN AND RELEASE OF THE HUD-INSURED MORTGAGE..9

       G. MANAGEMENT OF BlRCHWOOD VlLLAGE AND THE PARTNERS

             BYCHURCHES.......................................................................................................9

       H. CURRENT DEBT OBLIGATION OWED TO CHURCHES BY THE PARTNERSHIP........... 10

       I.    PENDING TERMINATION OF THE PARTNERSHIP .....................................................11

       J.    THREATS AND INTERFERENCE BY THE DEFENDANTS ............................................ 1 1

IV.    FIRSTCLAIM ..........................................................................................................14

V.     SECONDCLAIM......................................................................................................17

VI.    THIRDCLAIM.........................................................................................................17

VII.   RELIEFREQUESTED..............................................................................................17




 COMPLAINT
           Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 3 of 19




                                    I.   JURISDICTION AND VENUE

        3.      This Court hasjurisdiction ofthis action under 28 U.S.C. § 1332(a) based upon the

diversity of citizenship of plaintiff and defendants, and the amount in controversy exceeding

$75,000.

        4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events giving rise to the claim occurred in the Westem District of New York, and

specifically in Genesee County, New York.

                                               II.       PARTIES

        5.      Plaintiff, Council of Churches Housing Development Fund Company, Inc.

("Churches"), is a New York Not-For-Profit corporation incorporated in 1970.

        6.      Churches was formed in 1970 pursuant to Article XI of the New York Private

Housing Finance Law and the New York Membership Corporations Law.

        7.      Churches was established exclusively to develop on a non-profit basis a housing

project for persons of low income where no adequate housing exists for such persons pursuant to

Section 2221 (d)(3) and/or 236 ofthe National Housing Act, as amended.

        8.      Churches was formed by a group ofchurches in the Batavia, New York community,

located in Genesee County. The members of its board of directors are all volunteers. None is

compensated for his or her service.

       9.      Churches is the Managing General Partner ofa limited partnership now known as

Batavia Townhouses. Ltd.

        10.    Batavia Townhouses, Ltd. is a District ofColumbia limited partnership, originally

created under the name "Brunswick Ltd." (the "Partnership").



II»^^.S^it^^i®;c<?!k^'%imas^^SSisSR^'iBi'<^^         w^i'Siesefmsswsui'fsei^mswms^im^s^^^
 COMPLAINT
            Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 4 of 19




           11.      The Partnership owns real property at 77-79 River Street in the City of Batavia,

Genesee County, New York, commonly known as Birchwood Village Apartments, and consisting

ofa 224-unit apartment project, which the Partnership operates ("Birchwood Village").

           12.      Defendant Arlington Housing Coq?oration ("AHC") is a Texas corporation, has its

principal place ofbusiness in Texas, and is a limited partner ofthe Partnership.

          13.       Defendant AHC is authorized as a foreign corporation to do business in New York.

          14.       As described in this Complaint, defendant AHC, through its agent, has taken and

threatened to take action against Churches in New York with respect to Birchwood Village.

          15.       Defendant Batavia Investors, Ltd. ("Investors") is a District of Columbia limited
                                                                                               "Essex
partnership and is a limited partner ofthe Partnership, and was formerly known by the name

Ltd."

          16.       Defendant Investors' status as listed in the records ofthe District ot'Columbia is
"revoked."

          17.       As described in this Complaint, defendant Investors, through its agent, has taken

and threatened to take action against Churches in New York with respect to Birchwood Village.



                                                  III.   FACTS

     A. ESTABLISHMENT AND FUNDING OF THE AFFORDABLE HOUSING PROJECT

          18.       On or about March 19, 1971, Churches borrowed $4,749,000 from H. & Val J.

Rothschild, Inc. (the "Loan'') to develop Birchwood Village, an apartment project in Batavia, New

York for families with low or moderate income.




;sffl8'iaS?!-sB^S!SN^'aiMB»^?^i^^StsN%i^^^t^''M            ^§»l^»W»a»,?!^?^^i:»a"%B-t'»w-,M^NSS^^

 COMPLAINT
         Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 5 of 19




        19.     The Loan was evidenced by a promissory note with a maturity date of March 1,

2012 (the "First Note"), and secured by a mortgage, which was insured by the United States

Department ofHousing and Urban Development ("HUD-Insured Mortgage").

        20.     On or about March 19, 1971, Churches entered into a regulatory agreement with

HUD which restricted the use ofBirchwood Village to provide housing for "families having a low

or moderate income," and denominated Birchwood Village as Project No. 014-55009 NP (the
"Regulatory Agreement").

        21.     Churches developed Birchwood Village, and upon completion of development

began renting apartments to qualifying low-income residents..

        22.     On May 5, 1978, the Partnership (then known as "Brunswick, Ltd.") was formed

as a limited partnership under the laws of the District of Columbia. Its general partners were

Stephen D. Moses, Partnership Investors Services, Inc., and Palisades Housing Corporation. Its

limited partner was defendant Investors (then known as Essex, Ltd.)

        23.     Lawrence F. Penn ("Mr. Penn") was an attesting witness to the execution ofthe

Certificate ofLimited Partnership ofthe Partnership.

        24.    Pursuant to its organizational certificate, the primary purpose of the Partnership

was "to invest in, own, manage, operate, hypothecate, sell and otherwise deal in respect ofa multi-

family housing project.'

       25.     On September 1, 1979, the Partnership executed a "Wraparound Purchase Money

Obligation and Security Instrument" pursuant to which it acquired Birchwood Village from

Churches in exchange tbr a purchase money obligation in the amount of $5,500,000 (the
"Wraparound Note" and "Wraparound Mortgage").



'WSTS':'SS^':^Siw«yW»»ffi^:sS:yf^WW^S-^

 COMPLAINT                                                                                      5
           Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 6 of 19




    B. THE PARTNERSHIP AGREEMENT

          26.   On or about December 1, 1979, an agreement titled "Amended and Restated

Certificate and Agreement ofLimited Partnership ofBatavia Townhouses, Ltd." (the "Partnership

Agreement") was executed.

          27.   The Partnership Agreement changed the name of the Partnership from its former

name of "Brunswick, Ltd." to "Batavia Townhouses, Ltd." A true copy of the Partnership

Agreement is attached hereto as Exhibit A, and incorporated by reference as though fully set tbrth

herein.

          28.   The Partnership Agreement reflected the fact that the Partnership owned and

operated Birchwood Village, referred to in the Partnership Agreement as "Batavia Townhouses."

          29.   Pursuant to the Partnership Agreement, plaintiff Churches was admitted as a co-

general partner ofthe Partnership, and designated as the Managing General Partner.

          30.   Pursuant to the Partnership Agreement, defendant Investors (then known as "Essex,

Ltd.") was named as the sole limited partner.

          31.   Pursuant the Partnership Agreement, the entire capital contribution to the

Partnership by defendant Investors as the sole limited partner was $400,000.

          32.   Paragraph 2.4 of the Partnership Agreement sets forth the following Purpose of

Business:

                The sole purpose and business of the Partnership shall be to acquire real
                property, together with the improvements thereon, as described in the
                Project Documents, and to own, hold, manage, maintain, and operate
                thereon the Project together with such other activities related directly or
                indirectly to the foregoing as may be necessary, advisable, or convenient to
                the promotion or conduct of the business of the Partnership. including
                without limitation the incurring of indebtedness and the granting of liens
                and security interests in the real and personal property ofthe Partnership to
                secure the payment ofsuch indebtedness; all in such manner as will conform
                to all rules and regulations ofAgency, and insofar as is consistent therewith,
                                                      ®KNB!@.B^*«^®B^u^^'W%^Ba^lM^<i^^ifliS?M"K,^^

COMPLAINT
         Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 7 of 19




                   will maximize the Federal, state and local income tax benefits available to
                   the Partnership. The specifications of such business shall be deemed a
                   limitation upon the powers ofthe General Partner.

        33.        The "Project Documents" referred to in ^ 2.4 ofthe Partnership Agreement required

that Birchwood Village be operated as an affordable housing project for low-income residents.

        34.        On January 4, 1980, Churches executed a correction deed conveying the real

property and buildings constituting Birchwood Village to the Partnership.

    C. THE 1981 AMENDMENT TO THE PARTNERSHIP AGREEMENT

        35.    On or about May 1, 1981, the Partnership Agreement was amended by a document

titled "Amendment to the Certificate and/or Agreement of Limited Partnership of Batavia

Townhouses, Ltd. (the "1981 Amendment").

        36.    Pursuant to the 1981 Amendment, David C. Green withdrew as the co-general

partner ofthe Partnership.

       37.     Pursuant to the 1981 Amendment, defendant AHC was admitted as a co-general

partner ofthe Partnership.

       38.     Upon information and belief, from 1981 to the present time, Mr. Penn has been a

principal ofdefendant AHC.

       39.     Under the 1981 Amendment, Churches remained the Managing General Partner of

the Partnership.

   D. THE 1982 AMENDMENT TO THE PARTNERSHIP AGREEMENT

       40.     Effective January 1, 1982, the Partnership Agreement was amended by a document

titled "Amendment to the Certificate and/or Agreement of Limited Partnership of Batavia

Townhouses. Ltd." (the "1982 Amendment").



ii«»^Ba»^^®y^fe^,g»fe^!®B.^^a!m?«.SH*^!S'a^^                                   H^SfWS^.^Syff!). WSSSSsSSSsSS

 COMPLAINT                                                                                               7
          Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 8 of 19




        41.      Pursuant to the 1982 Amendment, David C. Green's general partner interest in the

Partnership was converted to a "Class B Limited Partnership interest with a '/2% share ofthe profits

ofthe Partnership and shall suffer no losses." This purported conversion ofMr. Green's interest

occurred even though he had already surrendered his general partnership interest pursuant to the

1981 Amendment.

        42.      Pursuant to the 1982 Amendment. defendant AHC was reconfirmed as a General

Partner "acquiring '/2% ofprofits and 1% losses.'

        43.      Pursuant to the 1982 Amendment, Churches remained the Managing General

Partner of the Partnership.

    E. THE 2004 AMENDMENT TO THE PARTNERSHIP AGREEMENT

        44.      Effective March 10, 2004, the Partnership Agreement was amended by a document

titled "Amendment to the Agreement of Limited Partnership of Batavia Townhouses, Ltd." (the
"2004 Amendment"').

        45.      Pursuant to the 2004 Amendment, defendant AHC resigned as a general partner

and its interest was converted into a limited partnership interest in the Partnership.

        46.     The 2004 Amendment implemented a change necessitated by settlement

agreements entered into between Mr. Penn and HUD, and between Mr. Penn and the United States

Department of Justice to resolve "all outstanding criminal, civil and administrative matters

discussed in those agreements." ("Penn Settlement Agreements"). Exhibit B.

        47.     Under the Penn Settlement Agreements, Mr. Penn was required to divest himself

ofhis general partnership interests in most HUD-related properties, including the Partnership and

Birchwood Village.



ssmi's's'-wsssvsw^K^^^ai'w^i-^'s'M^^                 !3'»?S!?*e;fi;s.ts'   .'"SfM'-Q'&.W^.GfRisfaa., ^VWSis^WfS'SSS^S

 COMPLAINT                                                                                                       8
           Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 9 of 19




          48.      Pursuant to the 2004 Amendment, Mr. Penn's corporation, defendant AHC, was

ousted from the Partnership as a general partner, and was allovved to remain affiliated with the

Partnership and Birchwood Village only as a limited partner.

          49.      As a result of the 2004 Amendment, Churches remained the sole and Managing

General Partner of the Partnership.

          50.      For every year since the execution ofthe 2004 Amendment, defendants AHC and

Investors, and Mr. Penn have received audited financial statements and tax returns for the

Partnership.

     F. SATISFACTION OF THE LOAN AND RELEASE OF THE HUD-INSURED MORTGAGE

         51.       In 2012, the Partnership made its final payment on the First Note, thereby paying

offthe Loan in full.

         52.       Upon final payment of the First Note and repayment in full of the Loan by the

Partnership in 2012, HUD provided the Partnership with a satisfaction of the HUD-Insured

Mortgage, and a release ofthe Partnership from its Regulatory Agreement with HUD.

    G. MANAGEMENT OF BlRCHWOOD VlLLAGE AND THE PARTNERSHIP BY CHURCHES

         53.       Since 2004 and continuing to the present time, Churches has had sole responsibility

for the control and management of the Partnership and Birchwood Village as the Managing

General Partner.

         54.       Churches has hired and has maintained an Executive Director, office staff, and

maintenance employees to manage Birchwood Village (the "Birchwood Village Staff) since

Birchwood Village was first developed.




^^KWsWsS^WSSSiiMvSS'Sf'i WSS'SSf'^SS^sss^ssifKi,,   ta,»a^«a2S^T^^i^&Kn^;>?'iS?:';siK<s   .StnXxm^flif/Sis.Sf.KtSiSSfsSsiSS

 COMPLAINT
            Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 10 of 19




            55.        The Birchwood Village Staff has overseen all aspects of the management ofthe

224-unit apartment project, including leases with its tenants, collection of rents, payment of

expenses, and maintenance, repairs and capital improvements to the apartment complex.

            56.        The Birchwood Village Staff has managed and reported the finances ot' the

Partnership, with the oversight ofits retained and independent certified public accountants, EFPR

Group, CPAs, PLLC (successor by merger ofToski & Co., CPAs, P.C.) ("-CPA Firm"),

           57.         The CPA Firm has conducted an annual audit ofthe Partnership, produced periodic

final statements, and prepared and filed the annual partnership tax returns for the Partnership,

including the preparation and distribution ofthe annual K-l statements to defendants Investors and

AHC as the limited partners ofthe Partnership.

           58.         Defendants Investors and AHC have received the periodic financial statements and

the Partnership's annual tax return and K.-1 from Churches each year since the 2004 Amendment.

      H. CURRENT DEBT OBLIGATION OWED TO CHURCHES BY THE PARTNERSHIP

           59.        Churches continues to hold the Wraparound Note made by the Partnership as an

asset, secured by the Wraparound Mortgage.

           60.        The Wraparound Mortgage is now the first priority lien on the Birchwood Village

property.

           61.        The unpaid principal amount owed on the Wraparound Note is $5.5 million.

Accrued and unpaid interest on the Wraparound Note is in excess of $3.0 million (collectively, the
"Debt Obligation").

           62.        The Debt Obligation owed by the Partnership to Churches has been reflected

annually on the financial statements and annual income tax retums ofthe Partnership prepared by



:TSi»B''M®?gteB?M»;^;iytf\!<S'"^"'^^

 COMPLA1NT                                                                                          10
           Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 11 of 19




the CPA firm and reported annually to defendants Investors and AHC as the limited partners of

the Partnership.

           63.    Defendants Investors and AHC have received copies ofthe annual tax return ofthe

Partnership and their K-1s.

           64.    Defendants Investors and AHC have accepted the tax benefits that have accrued to

them as limited partners ofthe Partnership, in the form oftax losses (the "Tax Benefits").

         65.      Pursuant to the Partnership Agreement, defendants AHC and Investors have

obtained 98.5% ofthe Tax Benefits generated by the Partnership from its operation ofBirchwood

Village.

         66.      The Debt Obligation has been a principal basis upon which defendants AHC and

Investors have obtained their Tax Benefits as limited partners ofthe Partnership.

    I.   PENDING TERMINATION OF THE PARTNERSHIP

         67.      As specified under the terms of the Partnership Agreement (as amended), the

Partnership will be dissolved automatically on December 1, 2020. (Exhibit A,^ 2.5).

         68.      Upon termination and dissolution ofthe Partnership, the Debt Obligation then owed

by the Partnership to Churches will be the first priority debt to be satisfied from the assets ofthe

Partnership.

    J.   THREATS AND INTERFERENCE BY THE DEFENDANTS


         69.      Under the Partnership Agreement, Churches, as the sole General Partner and

designated Managing General Partner "shall have the full, exclusive and complete right to direct

and control the business ofthe Partnership." (Exhibit A. ^( 8.1, 8.5).

         70.     Churches, through its volunteer board ofdirectors and the Birchwood Village Staff,

have conducted the business of the Partnership consistent with its purpose and mission, and in

a'N.^"i^N''agK;s,^ri.^^u^^;«y;s&»a^^^^^^

 COMPLAINT                                                                                       11
        Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 12 of 19




accordance the requirements ofthe Partnership Agreement, including the obligation to "maximize

the Federal, state and local income tax benefits available to the Partnership." (Exhibit A, ^ 2.4).

        71.    On June 28, 2018, Mr. Penn issued a letter to Churches requesting a meeting "to

discuss future plans for the Property." In that letter Mr. Penn recommended "that independent

legal counsel for [Churches] be in attendance at the meeting."

       72.     On August 9, 2018, the meeting requested by Mr. Penn was held at the business

offices of Birchwood Village. During that meeting, Mr. Penn accused Churches of violating its

fiduciary duties as the General Partner.

       73.     At the August 9, 2018 meeting, Mr. Penn offered Churches $6.5 Million in

exchange for Churches' general partnership interest and the Debt Obligation resulting from the

Wraparound Note and Wraparound Mortgage ("First Offer").

       74.     At the August 9, 2018 meeting, Mr. Penn, as agent for defendants AHC and

Investors, threatened to remove Churches as the General Partner if Churches did not accept his

First Offer. Churches asked Penn to make his First Offer in writing and he agreed to do so.

       75.     By letter from their attorneys dated August 21, 2018 to Churches' attorneys. AHC

and Investors repeated their accusation of breach of fiduciary duties by Churches and threatened

removal of Churches as the General Partner (the "Threat Letter").

       76.     In the Threat Letter, AHC and Investors offered Churches a "business resolution.''

whereby Churches would be paid $5.5 Million in exchange for the Debt Obligation and its general

partnership interest. ("Second Offer").

       77.     As part of the business resolution contemplated by the Second Offer, defendant

AHC would be "reinstated as the new General Partner.'



                    ^'^^WW:lsy!;^^!^S!^y,s^,g^syfffis!^s^^^!^K/^v^^^                   ^W'S'f'iW-'WWWaS

 COMPLAINT                                                                                         12
           Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 13 of 19




           78.        Upon information and belief, Mr. Penn is the President, a director and principal

shareholder ofdefendant AHC, and a principal ofthe general partner ofdefendant Investors.

           79.        By letter from its attorneys dated September 10, 2018, Churches advised defendant

AHC and Investors that: (i) their accusation of breach of fiduciary duty was without merit; (ii)

Churches had faithfully discharged its duties as the General Partner; and (iii) Churches rejected

the Second Offer.

           80.       By letter dated October 26, 2018, Churches informed Mr. Penn that: (i) it intended

to continue operating Birchwood Village as affordable housing pursuant to the terms of the

Partnership Agreement: (ii) the Partnership was set to terminate on December 1, 2020 pursuant to

the terms ofthe Partnership Agreement; (iii) Churches as a secured creditor was owed more for

the Debt Obligation than the Partnership had in assets, so that there would be nothing remaining

to distribute to the limited partners upon liquidation of the Partnership; and (iv) therefore, the

limited partners should plan their exit from the Partnership and inform Churches ofthat plan.

          81.        By letter dated November 19,2018, Mr. Penn, on behalf of defendants AHC and

Investors, gave notice of their intent to remove Churches as General Partner of the Partnership,

and substitute defendant AHC as the General Partner, effective December 19, 2019 (the
"Removal").

          82.        By letter of their attorneys dated December 11, 2019. defendants AHC and

Investors have threatened to have their agents arrive at the Birchwood Village offices on December

19, 2019 "to take control ofall records ofthe Partnership and [Birchwood Village], including the

bank accounts and all general operating records" (the "Attempted Takeover").

          83.        Because there is no "cause" for the Removal as required by the Partnership

Agreement. Churches opposes the Removal and has no intention ofconsenting to it.

i;:i:-fSSiaSVS'¥v'WSw'S,,WS:-
                                    !"iW-SyWs:aa(^^f3fm^^^S^M&W^^Si.K'w.

 COMPLAINT                                                                                          13
         Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 14 of 19




         84.      Because there is no "cause" for the Removal as required by the Partnership

Agreement, Churches will not surrender direction and control ofthe Partnership and management

ofBirchwood Village to defendants AHR and Investors or their agents.



                                              IV.   FIRST CLAIM
                                       (Breach ofContractjustifying an Injunction)

         85.      Plaintiffrepeats and realleges as though fully set tbrth herein each ofthe allegations

contained in paragraphs 1 through 84.

         86.      The Partnership Agreement provides that Churches as the General Partner may only

be removed for "cause," as specified in T[ 11.1.

         87.      The Threat Letter, Removal and Attempted Takeover are all vvithoutjustification

and fail to state any valid "cause" for removal ofChurches as the Managing General Partner under

the terms ofthe Partnership Agreement.

         88.      A "cause" alleged by defendants AHC and Investors to constitute a "material

breach" under TI 11.1 ofthe Partnership Agreement is Churches' continuing to maintain Birchwood

Village as an affordable housing project, rather than increasing all ofthe rents to the "fair market

value ofthe rental units."

         89.      A "cause" alleged by defendants AHC and Investors to constitute a "material

breach" under^ 11.1 ofthe Partnership Agreement is that Churches as Managing General Partner

has kept the rents at Birchwood Village "artificially low", which has "effectively siphoned the

equity interest ofmy clients to its own account."

         90.      Transforming Birchwood Village from an affordable housing project for low-

income residents into a market-rate rental apartment project would be contrary to the expressly


w'Kwm-ssa^^smKKcsw-ssw^. y'S!miS:NBsS>»a<«3i>sS«-'i^^                          -^^"w'vsvxswe-^sessvsswia
 COMPLAINT                                                                                          14
           Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 15 of 19




stated business purpose ofthe Partnership as conceived and established in 1979, and agreed upon

by defendant Investors and AHC as limited partners.

           91.   Transforming Birchwood Village from an affordable housing project into a market-

rate rental apartment project would be contrary to the purpose and mission of Churches as

conceived and established to develop a "low income housing project."

        92.      When defendants AHC and Investors became limited partners ofthe Partnership

they agreed to have Churches serve as the General Partner, knowing of the purpose and mission

ofChurches and expressly agreeing to the terms ofthe Partnership Agreement.

        93.      From the time of their initial investment in the Partnership until August 2018,

defendants AHC and Investors never asserted that Birchwood Village should be converted into a

market-rate rental apartment project.

        94.      Defendants AHC and Investors have no authority under the Partnership Agreement

to direct Churches as the General Partner to convert Birchwood Village from an affordable housing

project for low-income residents into a market-rate rental apartment project.

       95.       Under ^ 9.1 ofthe Partnership Agreement, defendants AHC and Investors as limited
           "shall not have any voice or take
partners                                     part in the management or control ofthe business ofthe

Partnership.'

       96.       Under ^ 9.1 ofthe Partnership Agreement, defendants AHC and Investors shall not

have "any power or authority to act for or on behalfofthe Partnership."

       97.       Because ofthe circumstances that mandated the involuntary withdrawal in 2004 of

Mr. Penn's investment entity (defendant AHC) as general partner from the Partnership pursuant

to the Penn Settlement Agreements, Churches believes that neither AHC nor any other entity in



»'NsSBa^a^%»piB';»^®sffltWA^^K"'mo%^!tSjgt®»s«^                            "x.-.s^yyK^im^wwmsstW'mm
 COMPLAINT                                                                                      15
        Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 16 of 19




which Mr. Penn is an officer, director, shareholder or member would be a proper general partner

ofthe Partnership.

        98.    The purported substitution ofdefendant AHC, a limited partner, to the status ofa

general partner, constitutes a breach ofthe Partnership Agreement.

        99.    The Threat Letter, Removal and Attempted Takeover have been motivated not by

any legitimate concern with Churches' direction and control ofthe Partnership or its management

of Birchwood Village, but rather by the tax consequences to the limited partners that will accrue

upon the termination ofthe Partnership on December 1, 2020.

        100.   The Threat Letter, Removal and Attempted Takeover, and each ofthem, constitute

breaches ofthe Partnership Agreement by defendants AHC and Investors.

        101.   Ifactually effectuated, the Removal would result in irreparable harm to Churches,

its employees and the low-income residents ofBirchwood Village.

        102.   The Attempted Takeover would constitute a trespass and breach of the peace

requiring intervention by local law enforcement.

        103.   Ifactually effectuated, the Attempted Takeover would result in irreparable harm to

Churches, its employees and the low-income residents ofBirchwood Village.

        104.   The actions and threatened actions of defendants AHC and Investors justify a

permanent injunction, preventing them from effectuating the Removal or the Attempted Takeover,

which would impermissibly interfere with Churches' "full, exclusive and complete right to direct

and control the business ofthe Partnership" under the Partnership Agreement. (Exhibit A, ^8.1,

8.5,9.1).




                                                   'a?tgS^i®^^^%iKKag?'»^K;®,sj»sS^,^Mx^^

 COMPLAINT                                                                                    16
        Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 17 of 19




                                        V.   SECOND CLAIM
                                 (Breach ofContract justilying damages)

        105.    Plaintiffrepeats and realleges as though fully set forth herein each ofthe allegations

contained in paragraphs 1 through 100.

        106.    The actions and threatened actions ofdefendant AHC and Investors as described

has and will cause damages to Churches.



                                          VI.      THIRD CLAIM
                                                (Declaratory Judgment)

        107.    Plaintiffrepeats and realleges as though fully set forth herein each ofthe allegations

contained in paragraphs 1 through 106.

        108.    Based on the foregoing, there is an actual controversy between the parties within

thejurisdiction ofthe Court for which a declaratoryjudgment is authorized and appropriate under

28U.S.C.§2201.

        109.    Plaintiff seeks declaratory relief as described herein.



                                      VII.      RELIEF REQUESTED

        WHEREFORE, plaintiff prays for judgment against defendants AHC and Investors,

jointly and severally:

               (1)       on the First Claim, for a permanent injunction: (i) preventing AHC and

Investors from ever again interfering with plaintiffChurches' "full, exclusive and complete right

to direct and control the business of the Partnership" under the Partnership Agreement; and (ii)

preventing AHC and Investors from being substituted or added as a general partner of the

Partnership;

                                                       BS^»i^»'®K»^to»^,g^,i^^B^y;:^^H^.®t..^^


 COMPLAINT                                                                                        17
           Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 18 of 19




                     (2)         on the Second Claim, for compensatory damages in an amount found to be

just and proper by the trier offact upon the trial ofthis action;

                     (3)         on the Third Claim, for a declaratory judgment resolving the controversy

between the parties, by declaring:

                           a. There is no valid "cause" to remove Churches as the General Partner under

 the Partnership Agreement;

                           b. Churches has not breached its fiduciary duties as General Partner of the

Partnership;

                           c. the Removal is unjustified, void, and unenforceable;

                           d. the Attempted Takeover is unjustified, void and unenforceable;

                           e. neither AHC, Investors, nor any other entity in which Mr. Penn is an officer,

director, shareholder, partner or member is permitted to become a general partner of the

Partnership; and

                           f.    neither Churches nor the Partnership is obligated to convert Birchwood

Village from an affordable housing project for low-income residents into an apartment project with

market-rate rents;

together with an award of attomey's fees as the prevailing party pursuant to ^ 16.13 of the

Partnership Agreement, the costs and disbursements of this action, and such other, further or

different reliefas to the Court may seemjust and proper.

Dated:       December 17. 2018

                                                       McCONVILLE, CONSIDINE,
                                                        COOMAN & MORIN, P.C.
                                                       Attorneys for plaintiff

                                                       S/ Kevin S. Cooman
                                                       Kevin S. Cooman, Esq.
»SSw;SSS!Sfiit'ssWSffi's^Wss'»          -"IS:»aWSeS-S'Sm3^!SSwm!K^SWiWVS;       &%"'s-:^''-:^- w-.-^'wifygexsawi'ss
 COMPLAINT                                                                                                     18
        Case 6:18-cv-06920-DGL Document 1 Filed 12/17/18 Page 19 of 19




                                    S/ Peter J. Weishaar
                                    Peter J. Weishaar, Esq.

                                    25 East Main Street
                                    Rochester, New York 14614
                                    Telephone: (585) 546-2500
                                    kcoomanfaimccmlaw.com
                                    pweishaar@mccmlaw.com


15925.003 -#315




mmssssm^s'Si-sx-sisww^^^tK^^                           w^^msi^sM^ws^im^SKsssssamswss
 COMPLAINT                                                                       19
